NUMBER 13-14-00297-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI—EDINBURG


ALEJANDRO BARRIENTES,                                                      Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                        ORDER OF ABATEMENT
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      Appellant, Alejandro Barrientes, has filed a notice of appeal with this Court from

his conviction in trial court cause number 2013-DCR-657-A. On December 12, 2014, we

issued an order determining that appellant’s waiver of the right to appeal was invalid

because the consequences of the waiver were uncertain at the time and he received no
consideration for it. See Ex parte Delaney, 207 S.W.3d 794, 799 (Tex. Crim. App.

2006).     In the same order, we directed appellant’s counsel to prepare and file an

appellate brief within thirty days.

         The thirty-day deadline imposed by our previous order expired on January

12, 2015.     On January 21, 2015, counsel called this Court and stated that he would

file a brief the following day, but no appellate brief or motion for extension of time

has been received in this case.           Accordingly, we now ABATE this appeal and

REMAND the cause to the trial court for further proceedings pursuant to Rule 38.8(b)(2)

and (3) of the Texas Rules of Appellate Procedure. Upon remand, the trial court shall

utilize whatever means necessary to make appropriate findings and recommendations

concerning the following: (1) whether appellant desires to prosecute this appeal; (2) why

appellant's counsel has failed to file a brief and whether counsel has effectively

abandoned the appeal; (3) whether appellant has been denied effective assistance of

counsel; (4) whether appellant's counsel should be removed; and (5) whether appellant

is indigent and entitled to new court-appointed counsel.

         If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, and

state bar number of the new counsel shall be included in an order appointing said counsel.

         The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

                                              2
clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of twenty days from the date of this order.



       It is so ORDERED.

                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of February, 2015.




                                             3